Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-3, 5-36 are pending. 



Claim Rejections - 35 USC § 103

Claims 1-3, 5-15, 18-23, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Inamdar et al. (US 2014/0073731) in view of Yagi et al. (5,081,170). 
	Regarding claim 1: Inamdar is directed to a fiber reinforced polymer composition comprising:

A plurality of long fiber reinforcing fibers that are distributed within the polymer matrix, wherein the fiber constitute from about 10-60 wt% of the composition ([0036] Inamdar). 
Inamdar lists additives that can be added, including stabilizers at [0037], although doesn’t mention an antistatic agent. 
Yagi is directed to a fiber reinforced polymer composition comprising a polymer matrix including polypropylene and an antistatic agent (col. 6 ll. 10-15).
One skilled in the art would have been motivated to have included an antistatic agent in the composition of Inamdar since additives including antistatic agents are art recognized equivalents used for the same purpose of additives in fiber reinforced polypropylene compositions, and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II). Specifically, Yagi lists additives of an antistatic agent as well as the same additives in Inamdar, e.g. colorants and pigments. See col. 6 ll. 10-15 Yagi and [0037] Inamdar. 
	A stabilizer system comprising a sterically hindered phenol antioxidant, a sulfur antioxidant, and a phenol antioxidant including a 

Yagi is directed to a fiber reinforced polymer composition comprising a polymer matrix including polypropylene and a stabilizer system comprising a phenol antioxidant (a), a sulfur antioxidant including thioesters (b), and a sterically hindered antioxidant (c), (see claim 1 Yagi). The sterically hindered antioxidants include sterically hindered phenols, e.g. ,3,5-tris[(3,5-di-tert-butyl-4-hydroxybenzyl) isocyanurate (see claim 5 col. 9 l. 50-col. 10 l. 14 Yagi), the sulfur antioxidants include thioesters (see claim 5 ll. 15-19 Yagi). Further, a phosphorous compounds can be added, including phosphites (col. 5 ll. 23-60 Yagi). One skilled in the art would have been motivated to have included the stabilizing antioxidants of Yagi as the stabilizers or antioxidants of choice in Inamdar since it improves resistance to oxidation and weather (col. 1 ll. 10-15 Yagi). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the stabilizing antioxidants of Yagi as the stabilizers or antioxidants of choice in Inamdar to arrive at claim 1 of the present invention. 
The sterically hindered phenol is used in an amount of 0.001 to 5 parts by weight (see claim 2 of Yagi) and the phosphite compound is added in an amount of 0.001 to 5 parts by weight (see col. 5 ll. 55-59 Yagi). Hence, a ratio of 1:1 to 5:1 is well within the scope of Yagi.
In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 2: The sterically hindered phenol is used in an amount of 0.001 to 5 parts by weight (see claim 2 of Yagi) and the phosphite compound is added in an amount of 0.001 to 5 parts by weight (see col. 5 ll. 55-59 Yagi). Hence, a ratio of 1:1 to 5:1 is well within the scope of Yagi. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 3: The thioester compound is used in an amount of 0.001 to 5 parts by weight and the sterically hindered phenol is added in an amount of 0.001 to 5 parts by weight (see claim 2 of Yagi). Hence, a ratio of 2:1 to 10:1 is well within the scope of Yagi.
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 5: The sterically hindered phenol is added in an amount of preferably 0.01 to 3 parts by weight per 100 parts of the polyolefin (col. 3 ll. 35-40 Yagi) (equivalent to present within the composition). 
Regarding claims 6 - 8: The phenol antioxidant includes 1,3,5-tris[(3,5-di-tert-butyl-4-hydroxybenzyl) isocyanurate.
Regarding claim 9: The phosphite compound is added in an amount of 0.001 to 5 parts by weight, preferably 0.01 to 3 parts by weight to 100 parts polyolefin (see col. 5 ll. 55-59 Yagi).
Regarding claims 10-11: Suitable phosphite antioxidants include bis(2,4-di-tertbutylphenyl) pentaerythritol disphosphite (col. 5 ll. 40-43 Yagi).
Regarding claim 12: The thioester compound is used in an amount of 0.001 to 5 parts by weight.
Regarding claims 13-14: Suitable thioester compounds include distearyl thiodipropionate exemplified in the working examples (col. 7 Footnote a1 DSTDP and col. 8 Example 4 Table). 
Regarding claim 15: A propylene homopolymer is disclosed ([0032] Inamdar).
Regarding claims 18-19: Glass fibers are used, which are oriented in a longitudinal direction of the composition. Specifically, the reinforcing fibers are continusouly pulled off a spool and through a thermoplastic resin in a continuous pultrusion process ([0046] Inamdar).
Regarding claim 20: A shaped part is disclosed. 
Regarding claim 21: The coated fibers are pelletized and then injection molded ([0046] Inamdar). 
Regarding claim 22: Inamdar doesn’t mention any specific dimension of the part. 
Yagi teaches that a molded test piece of 1 mm in thickness was used in the working examples (col. 6 ll. 19-22 Yagi). One skilled in the art would have been motivated to have made a 1 mm thickness part in Inamdar since it allows the injection molded part to be evaluated for testing. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a part having a thickness of 1 mm in Inamdar. 
Regarding claim 23: The compositions are useful for automotive parts ([0049] Inamdar). 
Regarding claim 35: Inamdar teaches glass fibers can be added to increase the tensile strength although could reduce ductility ([0030] Inamdar) as measured by ISO 527 testing standard ([0044]). In other words, the amount of glass fibers and the resulting tensile strength is a result-effective variable (MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected an amount of glass fibers resulting in a composition having a tensile strength within the scope of the claims.
Regarding claim 36: The stabilizer system of Inamdar and Yagi does not require a stabilizer system beyond the sterically hindered phenol antioxidant, phosphite antioxidant, and thioester antioxidant and optional UV stabilizer. Therefore, a stabilizer . 


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Inamdar and Yagi as applied to claim 1 above, and further in view of Kohler et al. (US 9,428,637).
Regarding claim 16: Additives can be added in Inamdar, although a compatibilizer is not specifically mentioned. 
Kohler is directed to a polypropylene composition comprising glass fibers and a compatibilzier in an amount of 0.5-3 wt% of the composition. One skilled in the art would have been motivated to have included a compatibilzier in the composition of Inamdar and Yagi since it allows the fillers and pigments less hydrophilic and more compatible with the polymer (col. 3 ll. 15-24 Kohler). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a compatibilizer in the composition of Inamdar and Yagi.
Regarding claim 17: Suitable compatibilizers include modified polyolefins with a polar functional group (col. 3 ll. 34-41 Kohler). 


Response to Arguments

Applicant's arguments filed 1/19/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 12 Remarks) Yagi does not teach or suggest the composition can comprise the thioester to phosphite antioxidant is from about 1:1 to about 5:1. The present invention has discovered that the claimed ratio resulting in excellent stability in mechanical properties even after exposure to high temperatures. The prior art fails to make this connection. 
This argument is not found persuasive since 33.	“The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). See MPEP 2144 (IV).

Applicant argues (p. 13 Remarks) new claims 35-36 the compositions of Inamdar have a tensile strength of less than 140 MPa since the compositions that contain an 
This argument is not found persuasive since Inamdar teaches addition of glass fibers can increase the tensile strength, and hence the tensile strength can be easily increased by simply increasing the amount of glass fibers. With respect to the secondary reference of Yagi, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT T BUTCHER/            Primary Examiner, Art Unit 1764